DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holland et al (US 2002/0170728 A1) in view of Applicant Admitted Prior Art (para[0003]-[0004] of the instant application; AAPA, hereinafter). 
Regarding claim 4, Holland et al (‘728) discloses a device to be inserted into a longitudinally extending underground conduit (It is noted that a longitudinally extending underground conduit is recited as an intended use, therefore, it is only required for a device to be capable of performing the intended use.) comprising a cable (para[0026], “a cable”), a longitudinally extending sheet 20 (para[0024], “an elongated sheet”) of material (para[0024], “woven fabric sheet” ), and a bonding member 32,36 (para[0026], fig2) extending longitudinally along each edge 26,28 (para[0026], fig2) of said sheet 20, said sheet 20 being wrapped around said cable (para[0024], “constructed as a wrap”; para[0026], “to be fitted and secured around a cable”) and said bonding members 32,36 being attached to each other (para[0026]), said sheet 20 not being attached to said cable (said sheet 20 wraps around the cable and secured via securing said bonding members 32,36 to each other, para[0026]). It is noted that Holland et al discloses that said sheet 20 is made of woven fabric sheet (para[0024]) and that a conventional electrical cable well known in the art is formed of one length of conductive material such as copper or the like encased by an insulating layer such as rubber or insulating plastic. However, 
AAPA teaches that plastic jacket of cable provides a great deal of friction (para[0003]) and that when there is a fabric between the cables, the friction is not on the cable jacket but on the fabric which makes installation easier (para[0004]).  Therefore, one of ordinary skill in the art would understand that a fabric provides a coefficient of friction that is less than that of a rubber or insulating plastic. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the sheet made of a woven fabric to provide less friction than a cable made of rubber or insulating plastic, as taught by AAPA, for the purpose of making installation easier (para[0004] of the instant application).
Regarding claim 5, Holland et al (‘728) discloses a device to be inserted into a longitudinally extending underground conduit (It is noted that a longitudinally extending underground conduit is recited as an intended use, therefore, it is only required for a device to be capable of performing the intended use.) comprising a cable (para[0026], “a cable”), a longitudinally extending sheet 20 (para[0024], “an elongated sheet”) of material (para[0024], “woven fabric sheet” ), and a bonding member 32,36 (para[0026], fig2) extending longitudinally along each edge 26,28 (para[0026], fig2) of said sheet 20, said sheet 20 being wrapped around said cable (para[0024], “constructed as a wrap”; para[0026], “to be fitted and secured around a cable”) and said bonding members 32,36 being attached to each other (para[0026]), said sheet 20 not being attached to said cable (said sheet 20 wraps around the cable and secured via securing said bonding members 32,36 to each other, para[0026]), wherein said bonding member 32 on one edge 26 (para[0026], fig2) of the edges 26,28 of said sheet 20 is only on one side (left side on fig2) of said sheet 20, and said bonding member 36 on the other edge 28 (para[0026], fig2) of the edges 26,28 of said sheet 20 is only on a side (right side on fig2) of said sheet 20 opposite to said one side (fig2). It is noted that Holland et al discloses that said sheet 20 is made of woven fabric sheet (para[0024]) and that a conventional electrical cable well 
AAPA teaches that plastic jacket of cable provides a great deal of friction (para[0003]) and that when there is a fabric between the cables, the friction is not on the cable jacket but on the fabric which makes installation easier (para[0004]).  Therefore, one of ordinary skill in the art would understand that a fabric provides a coefficient of friction that is less than that of a rubber or insulating plastic. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the sheet made of a woven fabric to provide less friction than a cable made of rubber or insulating plastic, as taught by AAPA, for the purpose of making installation easier (para[0004] of the instant application). 
Regarding claim 6, the combination of Holland et al and AAPA teaches the device of claim 5. Holland et al further discloses wherein said bonding member 32 on said one edge 26 is a hook member (para[0026], “hook strip”) and said bonding member 36 on said other edge 28 is a loop member (para[0026], strip of loop).
Regarding claim 7¸ the combination of Holland et al and AAPA teaches the device of claim 4. Holland et al further discloses wherein said sheet 20 is made of a pliant material (para[0024], “constructed as a wrap”, “woven fabric sheet”).
Regarding claim 8, the combination of Holland et al and AAPA teaches the device of claim 7. Holland et al further discloses wherein said sheet 20 is made of a fabric material (para[0024], “woven fabric sheet”).

Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive. 
Regarding claim 4, Applicant argues that the Holland device is to be “used in environments in which … lengths of materials are subjected to abrasion, chemicals, and/or weather extremes” and such conditions are not found in a conduit. Applicant further argues that Holland would not be able to perform the use and purpose of the device of the Application. Furthermore, Applicant argues that it would not be appropriate to suggest that the known material of lesser friction could be substituted for the material of the Holland coating, that it would not be acceptable to substitute the AAPA for the coating of Holland and that substituting the AAPA would totally defeat the purpose of Holland. However, the Office respectfully disagrees. First, according to Merriam-Webster Dictionary, a conduit is defined to be “a natural or artificial channel through which something (such as a fluid) is conveyed” or “a pipe, tube, or tile for protecting electric wires or cables”. The term, “conduit” does not eliminate above conditions that Applicant mentioned. Second, the Office notes that AAPA was only used to teach that plastic jacket of cable provides a great deal of friction (para[0003]) and that when there is a fabric between the cables, the friction is not on the cable jacket but on the fabric which makes installation easier (para[0004]), and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the sheet made of a woven fabric to provide less friction than a cable made of rubber or insulating plastic (para[0004] of the instant application). The material of the sleeve is disclosed by Holland (para[0024], “woven fabric sheet”). Also, the claim does not eliminate a use of a coating. 
Regarding claim 5, Applicant argues that Holland does not disclose that the bonding member 36 is on only a side of the sheet. However, the Office respectfully disagrees. Claim does not define a side being a planar surface. Also, as seen in figure 2 of Holland, the bonding member 32 is on only left side of the sheet and the bonding member 36 is on only right side of the sheet which is opposite to the left side.  
Therefore, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SEAHEE HONG/
Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723